Appeal from a judgment of the Supreme Court, Onondaga County (John J. Brunetti, A.J.), rendered October 15, 2015. The judgment convicted defendant, upon his plea of guilty, of unlawful surveillance in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
*1521Memorandum: Defendant appeals from a judgment convicting him, upon his plea of guilty, of unlawful surveillance in the second degree (see Penal Law § 250.45 [2]). Contrary to defendant’s contention, Supreme Court did not abuse its discretion in determining, after consideration of “the nature and circumstances of the crime and . . . the history and character of the defendant, . . . that [his] registration [as a sex offender] would [not] be unduly harsh and inappropriate” (Correction Law § 168-a [2] [e]; see People v Marke, 144 AD3d 651, 652 [2016]; People v Simmons, 129 AD3d 520, 521 [2015], lv denied 26 NY3d 903 [2015]).
Present — Whalen, P.J., Centra, DeJoseph, NeMoyer and Troutman, JJ.